Citation Nr: 9912162	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-15 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1970 to May 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1992 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Indianapolis, Indiana.  

The Board notes that in the appellant's March 1998 
substantive appeal, he requested a hearing before a local 
hearing officer.  However, the Board also observes that in 
October 1998, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, the appellant 
withdrew his request for a personal hearing.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to the 
extent possible.  

2.  The appellant was born in February 1950, and he has 
completed two years of college.  He has a BS degree in 
automotive engineering and a BS degree in business 
administration, and he is certified in race car mechanics.  
The appellant has work experience as a dental technician, a 
warehouse manager, a buyer, and a quality control inspector.  
The appellant last worked in approximately 1988. 

3.  The appellant's disabilities for pension purposes are 
degenerative joint disease of the right shoulder, currently 
evaluated at 20 percent, degenerative joint disease of the 
left shoulder, currently evaluated at 20 percent, somatoform 
pain disorder, currently evaluated at 10 percent (previously 
characterized as abdominal wall strain with a 30 percent 
disabling rating), cysts of both kidneys, with hematuria, 
currently evaluated at 10 percent, history of spastic colon, 
duodenitis, peptic ulcer disease, and mild liver dysfunction, 
currently evaluated at 10 percent, and noncompensable 
evaluations for cervical spine strain, residuals of a skull 
fracture, a hernia, postoperative residuals of left foot 
lysis of the plantar nerve, appendectomy scar, depression, 
and a fracture of the right fifth metacarpal.  The combined 
rating for these nonservice-connected disabilities is 60 
percent.  

4.  The appellant's disabilities are not shown to be of such 
severity as to permanently preclude the performance of all 
types of substantially gainful employment in keeping with his 
age, education, and occupational experience.  


CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for pension purposes have not been met.  38 U.S.C.A. §§ 1502, 
1521, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§  3.321, 
3.340, 4.15, 4.16, 4.17, 4.20, 4.27, 4.27, 4.71a, 4.114, 
4.115a, 4.118, 4.132, Diagnostic Codes 5201, 5227, 5284, 
5290, 5296, 7319, 7338, 7501, 7803, 9405, 9422 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).  Once it has been 
determined that a claim is well grounded, VA has a statutory 
duty to assist the appellant in the development of evidence 
pertinent to that claim.  38 U.S.C.A. § 5107.  

In this regard, in May 1996, the Board remanded this case and 
requested that the RO contact the appellant in order to 
determine whether or not he had applied for Social Security 
benefits.  If the appellant's response was in the 
affirmative, the RO was to then contact the Social Security 
Administration and request copies of all medical and 
administrative records, including copies of any decisions 
made, regarding the appellant's claim of Social Security 
disability benefits.  The Board further requested that the RO 
obtain additional records, VA or private, inpatient or 
outpatient, to include a July 8, 1992 medical statement from 
J.E.H., M.D.  Thereafter, the appellant was to be afforded VA 
neurology, orthopedic, gastrointestinal, psychiatric, and 
hepatic examinations by appropriate board-certified 
specialists, if available, to determine the nature and extent 
of any and all disabilities.  Specifically, the orthopedic 
and neurology examiners were to provide findings with respect 
to residuals of cervical spine strain, residuals of skull 
fracture, residuals of left clavicular fracture, residuals of 
lysis of the plantar nerve of the left foot, and address the 
herniation in the appellant's back referred to in the medical 
report from Dr. H., as well as addressing any neurological 
deficit determined to be involved in the appellant's 
complaints of radiating abdominal pain.  Limitation of motion 
of any joint was to be set forth in degrees and the 
orthopedic examiner was also requested to: (1) express an 
opinion as to whether pain could significantly limit the 
functional ability of the appellant's applicable joint during 
flare-ups, or when the joint was used repeatedly over a 
period of time, and to express those determinations, if 
feasible, in terms of the additional loss of range of motion 
due to pain on use or during flare-ups, and (2) determine 
whether as a result of the joint disability, the joint 
exhibited weakened movement, excessive fatigability, or 
incoordination, and express those determinations, if 
feasible, in terms of the additional loss of range of motion 
due to any weakened movement, excess fatigability, or 
incoordination.  

In the Board's May 1996 remand, the Board also stated that in 
regards to the appellant's VA psychiatric evaluation, the 
psychiatric examiner was to complete a multiaxial diagnosis, 
identifying all current psychiatric disorders, and to offer 
an opinion of the extent to which the appellant's psychiatric 
disability interfered with his ability to establish and 
maintain relationships, as well as the reliability levels due 
to his psychiatric disability.  In that regard, the terms 
mild, definite, considerable, severe, and total were the 
preferred descriptive adjectives.  All examiners were to 
provide a complete rationale for any opinion expressed.  

Subsequent to the Board's May 1996 remand, the RO received 
numerous private medical statements and records, including 
the July 8, 1992 medical statement from Dr. J.E.H.  In 
addition, in September 1997, the RO received copies of all 
the medical and administrative records in regards to the 
appellant's claim for Social Security disability benefits.  
The Board further notes that in February 1997, the appellant 
underwent a VA bones examination, a VA general examination, a 
VA psychiatric examination, and a VA appendages examination.  
In March 1997, the appellant underwent a VA spinal cord 
examination.  Moreover, on June 20, 1998, the appellant 
underwent a VA muscles examination, and on June 27, 1998, the 
appellant underwent a VA peripheral nerves examination.  
Furthermore, in November 1998, the RO received outpatient 
treatment records from the VA Medical Center (VAMC) in 
Indianapolis, from August 1998 to October 1998.  Therefore, 
in light of the above, the Board is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the appellant is required in order to comply 
with the duty to assist.  38 U.S.C.A. § 5107.  


I.  Applicable Laws and Regulations

Under 38 U.S.C.A. § 501 (West 1991), the Secretary of 
Veterans Affairs has the authority to prescribe all rules and 
regulations which are necessary or appropriate to carry out 
the laws administered by the VA.  With regard to claims for 
pension benefits, the Secretary's authority to prescribe 
regulations providing for determination of permanent and 
total disability may be based in whole or in part upon 
subjective criteria.  Talley v. Derwinski, 2 Vet. App. 282, 
285 (1992).  Both objective and subjective standards are 
often set forth within the same statutory provision or 
regulation.  The basic law referable to pension benefits, for 
example, provides that a pension is payable to a veteran who 
served for 90 days or more during a period of war and who is 
permanently and totally disabled due to non-service connected 
disabilities which are not the result of his own willful 
misconduct.  38 U.S.C.A. § 1521 (West 1991).

38 U.S.C.A. § 1502(a) (West 1991) defines permanence of a 
disability, stating that permanent and total disability will 
be held to exist where the person is unemployable as a result 
of disability reasonably certain to continue throughout the 
life of the disabled person, or is suffering from any 
disability which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation, but only if it is reasonably certain that such 
disability will continue throughout the life of the disabled 
person, or any disease or disorder determined by the 
Secretary to be of such a nature or extent as to justify a 
determination that persons suffering therefrom are 
permanently and totally disabled.  See also 38 C.F.R. §§ 
3.340(b), 4.15 (1998).

In light of this definition of "permanence," there are 
three alternative bases upon which permanent and total 
disability for nonservice connected pension purposes may be 
established.  The first basis is the establishment, by use of 
the appropriate diagnostic codes of the VA Schedule for 
Rating Disabilities, that the veteran has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1502(a)(1); 38 C.F.R. § 4.15.  In 
other words, each disability is rated under the appropriate 
diagnostic code and then combined to determine if the veteran 
holds a combined 100 percent schedular evaluation for pension 
purposes.  The permanent loss of both hands, of both feet, or 
of one hand and one foot, or of the sight of both eyes, or 
becoming permanently helpless or permanently bedridden, will 
be considered to be permanent and total disability.  38 
C.F.R. § 4.15.

The second objective basis upon which permanent and total 
disability for pension purposes may be established warrants 
consideration where the veteran does not satisfy the criteria 
for a combined 100 percent schedular evaluation.  The veteran 
may, in the alternative, qualify for a permanent and total 
disability rating for pension purposes if he has a lifetime 
impairment which precludes him from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. § 4.17.  Full consideration must be given 
to unusual physical or mental effects in individual cases.  
38 C.F.R. § 4.15.  However, if there is only one such 
disability, it must be ratable at 60 percent or more; if 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  If the veteran is considered permanently 
and totally disabled under these criteria, he or she is then 
awarded a 100 percent schedular evaluation for pension 
purposes. 38 C.F.R. §§ 4.16(a), 4.17 (1998).  Marginal 
employment, generally deemed to exist when a veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person, shall generally not be 
considered substantially gainful.  38 C.F.R. § 4.16(a).

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for pension purposes may be established, the 
veteran's disability may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his or 
her disabilities, age, occupational background, and other 
related factors, a permanent and total disability rating for 
pension purposes is authorized to be granted on an 
extraschedular basis.  38 C.F.R. §§ 3.321(b)(2), 4.17(b) 
(1998).

In the November 1998 rating action and the corresponding 
November 1998 Supplemental Statement of the Case (SSOC), the 
RO assigned the appellant a 20 percent disability rating for 
degenerative joint disease of the right shoulder under 
Diagnostic Code (DC) 5201, a 20 percent disability rating for 
degenerative joint disease of the left shoulder under DC 
5201, a 10 percent disability rating for somatoform pain 
disorder under DC 9422 (previously characterized as abdominal 
wall strain and rated as 30 percent disabling under DC 5319), 
a 10 percent disability rating for cysts of both kidneys, 
with hematuria, under DC 7501, a 10 percent disability rating 
for a  history of spastic colon, duodenitis, peptic ulcer 
disease, and mild liver dysfunction, under DC 7319, and 
noncompensable evaluations for cervical spine strain under DC 
5290, residuals of a skull fracture under DC 5299-5296, a 
hernia under DC 7338, postoperative residuals of left foot 
lysis of the plantar nerve under DC 5284-8525, an 
appendectomy scar under DC 7805, depression under DC 9405, 
and a fracture of the right fifth metacarpal under DC 5227.  
Thus, the combined rating for the appellant's nonservice-
connected disabilities was calculated to be 60 percent.


II.  Entitlement to a Total Rating Based Upon Objective 
Criteria

As noted above, entitlement to pension benefits may be 
objectively determined if the appellant is unemployable as a 
result of permanent disabilities or if he experiences 
disabilities which would preclude the average person from 
following a substantially gainful occupation, if it is 
reasonable certain that the disabilities are permanent.  
38 U.S.C.A. § 1502 (West 1991 & Supp. 1998); 38 C.F.R. § 4.15 
(1998).  An analysis of the propriety of the rating assigned 
for each of the appellant's nonservice-connected disabilities 
is therefore warranted.  


A.  Degenerative Joint Disease of the Right and Left 
Shoulders

In the instant case, the appellant's nonservice-connected 
degenerative joint disease of the right shoulder, and his 
nonservice-connected degenerative joint disease of the left 
shoulder, have each been rated as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The Board notes that arthritis is rated on the basis of 
limitation of motion of the joint involved.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (1998).  

Diagnostic Code 5201 provides for limitation of motion of the 
arm.  Under Diagnostic Code 5201, limitation of motion of the 
arm, on the major or minor side, at the shoulder level, a 20 
percent evaluation is warranted.  For limitation of the arm 
to midway between the side and shoulder level, a 30 percent 
evaluation is appropriate for the major side, and a 20 
percent evaluation is provided for the minor side.  For 
limitation of motion of the arm to 25 degrees from the side, 
a 40 percent evaluation is appropriate for limitation on the 
major side and a 30 percent evaluation is provided for such 
limitation to the minor side.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (1998).

Normal range of motion of the shoulder includes both flexion 
and abduction to 180 degrees and internal and external 
rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher  evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evidence of record includes an attending physician's 
report, dated in February 1987.  The report reflects that in 
January 1987, the appellant caught his hand in a car door and 
was dragged for 300 feet.  According to the report, following 
the accident, the appellant was diagnosed with a left 
clavicle fracture.  The examining physician noted that there 
was delayed healing of the left clavicle.  The examiner 
further stated that there was a possibility that the 
appellant's injury was going to result in permanent deformity 
of the left clavicle.  

In March 1987, an x-ray was taken of the appellant's left 
clavicle.  At that time, the x-ray was interpreted as showing 
a comminuted fracture with an overriding fragment.  There was 
a moderate degree of healing.  The impression was of a 
comminuted overriding fracture of the mid left clavicle, 
which was unchanged in position, with evidence of healing.  

Outpatient treatment records from the Indianapolis VAMC, from 
August 1998 to October 1998, show that in September 1998, the 
appellant was treated after complaining of bilateral shoulder 
pain.  At that time, the physical examination showed that in 
regards to the range of motion for the appellant's right 
shoulder, forward flexion was to 110 degrees, internal 
rotation was to 80 degrees, and external rotation was to 75 
degrees.  In regards to the range of motion for the 
appellant's left shoulder, forward flexion was to 120 
degrees, internal rotation was to 90 degrees, and external 
rotation was to 60 degrees.  The examining physician noted 
that the appellant had crepitus on range of motion.  
According to the records, x-rays were taken of both of the 
appellant's shoulders.  The x-rays were interpreted as 
showing mild glenohumeral degenerative disease, bilaterally, 
with mild hypertrophy of the margins of the glenoid.  The 
examiner noted that there was an old healed fracture of the 
left clavicle.  The impression was of bilateral mild 
glenohumeral degenerative changes, with an old healed 
fracture of the left clavicle.  

Initially, the Board notes that the above evidence shows no 
ankylosis or impairment of the humerus; accordingly, 
Diagnostic Codes 5200 and 5202, respectively, are not 
applicable.  Moreover, the Board further observes that under 
Diagnostic Code 5203, which provides for impairment of the 
clavicle or scapula, a 20 percent rating is the highest 
rating allowed under that provision.  Therefore, since the 
appellant's nonservice-connected shoulder disabilities are 
each rated as 20 percent disabling, Diagnostic Code 5203 is 
also not applicable.  

In light of the above, the Board finds that the medical 
evidence does not provide any basis for increased evaluations 
for the appellant's nonservice-connected shoulder 
disabilities.  As previously stated, under Diagnostic Code 
5201, for limitation of the arm to midway between the side 
and shoulder level, a 30 percent evaluation is appropriate 
for the major side, and a 20 percent evaluation is provided 
for the minor side.  For limitation of motion of the arm to 
25 degrees from the side, a 40 percent evaluation is 
appropriate for limitation on the major side and a 30 percent 
evaluation is provided for such limitation to the minor side.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The Board 
observes that as stated above, in the appellant's September 
1998 examination, range of motion for the appellant's right 
shoulder included forward flexion, which was to 110 degrees, 
internal rotation,  which was to 80 degrees, and external 
rotation, which was to 75 degrees.  In regards to the range 
of motion for the appellant's left shoulder, forward flexion 
was to 120 degrees, internal rotation was to 90 degrees, and 
external rotation was to 60 degrees.  Accordingly, the 
evidence of record persuades the Board that the appellant's 
complaints of bilateral shoulder pain, and the limitation of 
motion for each shoulder, do not warrant higher evaluations 
under Diagnostic Code 5011.  See generally Deluca v. Brown, 8 
Vet. App. 204-205 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1998).  Therefore, the evidence is against an evaluation in 
excess of the currently assigned 20 percent for the 
appellant's degenerative joint disease of the right shoulder, 
and the evidence is also against an evaluation in excess of 
the currently assigned 20 percent for the appellant's 
degenerative joint disease of the left shoulder.  


B.  Somatoform Pain Disorder

The Board notes that the appellant's nonservice-connected 
somatoform pain disorder is currently rated as 10 percent 
disabling under Diagnostic Code 9422, which refers to 
somatoform disorders.  However, the Board observes that the 
schedular criteria for evaluation of psychiatric disabilities 
were changed effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Thus, the appellant's psychiatric 
disorder must be evaluated under both the old and the new 
rating criteria to determine which version is most favorable 
to him.

The rating criteria in effect for mental disorders prior to 
November 1996, are as follows:  

A 10 percent evaluation is warranted whether there is 
emotional tension or other evidence of anxiety productive of 
moderate social and industrial impairment.  A 30 percent 
evaluation is warranted whether there is definite or 
moderately large impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and where the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment. 

Effective November 7, 1996, the general rating formula for 
mental disorders is as follows:

A 10 percent evaluation is provided when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or where the symptoms are controlled by continuous 
medication.

A 30 percent evaluation is provided when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

In the instant case, the Board finds that the schedular 
criteria for an increased rating under 38 C.F.R. § 4.132, 
Diagnostic Code 9422 and under the new rating criteria 
effective November 7, 1996, have not been met so as to 
warrant a disability rating in excess of 10 percent for the 
appellant's somatoform pain disorder.  The Board notes that 
the appellant's somatoform pain disorder was originally 
characterized, in an April 1990 rating decision, as an 
unresolved abdominal wall strain.  At that time, the RO 
assigned a 30 percent disabling rating under Diagnostic Code 
5319.  According to the April 1990 rating, the RO primarily 
based its decision on a private medical statement, dated in 
December 1989, from G.S.T., M.D.  

The Board notes that in regards to Dr. T.'s December 1989 
statement, the statement had been prepared for the Workers' 
Compensation Appeals Board.  The statement shows that at that 
time, Dr. T. indicated that the appellant had been working as 
a quality control inspector for Alpase, Incorporated, from 
March to October 1988.  According to Dr. T., Alpase made 
aluminum plates for buildings and airplanes, and the 
appellant was responsible for inspecting and cleaning those 
plates.  The appellant applied "PVC" plastic sheeting over 
the finished product to eliminate scratches during shipping.  
Dr. T. stated that in September 1988, the appellant developed 
pain in his right lower abdomen after he turned a roll of 
"PVC" plastic wrapping on its side.  The appellant 
subsequently sought medical treatment and he was diagnosed 
with a sprained muscle, and later, with a hernia.  According 
to Dr. T., at present, the appellant continued to complain of 
abdominal pain.  

The physical examination showed that the abdomen was soft and 
that an appendectomy scar was present in the right lower 
quadrant.  There was an area of tenderness along the lateral 
aspect of the right rectus muscle, beginning below the level 
of the appendix scar and ending at the inguinal ligament.  
There were no bulges or hernias present, although the 
inguinal rings appeared slightly widened bilaterally.  The 
impression was of an unresolved abdominal wall strain.  
According to Dr. T., the appellant's condition was permanent 
and stationary, and he advised that the appellant be 
restricted from very heavy work activities.  

The Board observes that in an August 1992 rating decision, 
the RO recharacterized the appellant's nonservice-connected 
abdominal disorder from an abdominal wall strain to a 
somatoform pain disorder, and assigned a 30 percent disabling 
rating under Diagnostic Code 9410, which provides for anxiety 
disorders, other and unspecified neurosis.  At that time, the 
RO primarily based its decision on June and July 1992 VA 
examinations which showed that there was a lack of medical 
evidence supporting the appellant's abdominal and groin pain.  
The Board observes that in both of the examinations, the 
appellant was diagnosed with somatoform pain disorder.  The 
Board further notes that in a November 1998 rating decision, 
the RO decreased the appellant's disabling rating for 
somatoform pain disorder from 30 percent to 10 percent 
disabling under Diagnostic Code 9422 which, as previously 
stated, refers to somatoform disorders.  

In light of the above, the Board observes that from the time 
of the RO's first rating in April 1990, to the current rating 
in November 1998, the appellant has submitted numerous 
documents, and several VA examinations have been conducted.  
For the purposes of clarity, these documents are numbered and 
described as follows:

1.  A private medical statement from P.A., M.D., dated in May 
1991, shows that at that time, Dr. A. indicated that he had 
been treating the appellant since December 1990.  Dr. A. 
stated that he had diagnosed the appellant with a right 
inguinal hernia, with significant musculoaponeurotic strain, 
and that the appellant subsequently underwent a right 
inguinal herniorrhaphy.  According to Dr. A., following his 
surgery, the appellant continued to complain of inguinal 
pain.  Dr. A. noted that the appellant then underwent surgery 
for a resection of the ilioinguinal nerve, which was thought 
to have been responsible for his pain.  However, Dr. A. 
reported that following the second surgery, the appellant 
continued to suffer from pain.  According to Dr. A., at 
present, the appellant's symptoms were quite incapacitating.  

2.  A private medical statement from R.B.C., M.D., dated in 
January 1992, shows that at that time, Dr. C. stated that he 
had recently treated the appellant for abdominal pain.  
According to Dr. C., in September 1988, the appellant 
suffered a work-related injury to his abdomen.  Dr. C. 
indicated that at present, the appellant reported that he 
could not walk more than 25 to 30 feet without abdominal 
pain, and that he was unable to bend forward because of the 
pain.  The appellant further stated that he had been examined 
by several doctors, but that no actual basis for his pain had 
been discovered.  Dr. C. indicated that the appellant's case, 
medically, was unresolved, and that he was uncertain whether 
the appellant's abdominal pain was psychiatric in its 
orientation or whether it was organic.  Dr. C. recommended 
that the appellant be examined by a neurologist.  

3.  A VA psychiatric evaluation report, dated in June 1992, 
shows that at that time, the appellant stated that he was 
currently unemployed and that he lived with his mother.  The 
appellant indicated that from 1968 to 1974, he served in the 
military as a dental technician.  He reported that following 
service, he tried to start his own dental lab, but he was 
unsuccessful because he was not competitive due to the price 
of materials.  According to the appellant, he subsequently 
worked as an inventory control coordinator until 1988, at 
which time he suffered an abdominal injury.  The appellant 
revealed that following his injury, he underwent surgery for 
an inguinal hernia.  He stated that after his surgery, he 
continued to suffer from severe abdominal pain.  According to 
the appellant, he had been unable to work because of the 
pain.  The appellant noted that physicians had not been able 
to determine the reason for his continuing pain.  

Upon mental status examination, the appellant attempted to 
appear relaxed, although it appeared that he was rather 
apprehensive about the interview.  The appellant seemed to be 
superficial and not especially informative.  There was no 
indication of vegetative symptoms of depression, and thought 
processes were logical and sequential.  The appellant 
described his abdominal injury and subsequent incapacitation 
from abdominal pain in very simplistic terms.  He appeared to 
have no insight into his condition, although his judgment was 
grossly intact.  The diagnosis was of somatoform pain 
disorder in that the appellant was having pain out of 
proportion to the underlying organic etiology.  The examining 
physician noted that although the appellant reported that he 
was totally incapacitated by his abdominal pain, he was able 
to sit comfortably throughout the interview.  According to 
the examiner, the appellant's current condition was 
incompatible with work, and he recommended a moderate rating 
for the appellant's psychiatric disability. 

4.  A VA examination report, dated in June 1992, reflects 
that at that time, the appellant underwent a general physical 
examination.  The report shows that the appellant gave a 
history of his abdominal pain, and of his subsequent right 
inguinal herniorrhaphy and ilioinguinal nerve resection.  
According to the appellant, at present, he continued to 
suffer from chronic abdominal pain.  The physical examination 
showed that the appellant tended to guard his right groin 
area with any of his movements, whether he was sitting or 
walking.  The appellant's abdomen was nondistended, and bowel 
sounds were positive.  There was no hepatosplenomegaly, and 
there were no masses, rebounds, or guarding.  The appellant 
had a scar in the right groin from his herniorrhaphy.  He had 
tenderness along the entire area of the scar, as well as 
extending another four or five centimeters, laterally and 
medially, and he winced with essentially any palpation of 
that area.  The examining physician noted that the 
appellant's pain was consistent with hypesthesia.  The rest 
of the neurological examination was nonfocal.  The examiner 
stated that at present, although there were no gross 
abnormalities in the appellant's abdominal area, the 
appellant did have clear hypesthesia in that area, and the 
appellant continued to complain of pain in that region.  
According to the examiner, it was somewhat difficult to 
document the exact etiology of the pain in the appellant's 
right lower quadrant and right inguinal area. 

5.  Private medical records from the Vermillion County 
Hospital show that in June 1992, the appellant had x-rays 
taken of his lumbar spine.  The diagnoses included the 
following: (1) mild spurring at the anterior superior aspect 
of the L5 vertebral body, and (2) no acute fracture, 
spondylolisthesis, spondylolysis, or other significant focal 
bone abnormality.  The records also reflect that in June 
1992, the appellant had a computed tomography (CT) scan of 
his lumbar spine.  The diagnoses included the following: (1) 
a far lateral herniated nucleus pulposus at the L5-S1 
interspace level on the right causing compromise of the 
respective right L5-S1 neuroforamen, and (2) no other focal 
herniated nucleus pulposus.  The examiner noted that there 
was some asymmetric increased sclerosis or fusion of the left 
L5-S1 facet joint.  

6.  A private medical statement from J.E.H., M.D., dated in 
July 1992, reflects that at that time, Dr. H. indicated that 
he had recently examined the appellant.  Dr. H. stated that 
the appellant had a history of an injury to his right lower 
abdomen and groin area.  According to Dr. H., following the 
appellant's injury, he underwent a right herniorrhaphy.  
However, Dr. H. noted that the appellant continued to suffer 
from chronic abdominal pain.  

Upon physical examination, motor testing revealed 5.0 
strength in all muscle groups of the appellant's upper and 
lower extremities, including the abductor pollicis brevis and 
opponens pollicis musculature, bilaterally, and the 
gastrocnemius and hamstring on the right.  There was no 
atrophy or fasciculations, and muscle tone was normal, with 
the exception of some bulging of the lower abdomen on the 
right.  Upon sensory examination, the appellant was extremely 
tender along the right inguinal ligament, with increasing 
symptoms of pain in the local area, the right scrotum, and 
the right inner upper thigh.  The appellant had hyperalgesia 
to pin prick over the right inner upper thigh, but his 
examination was otherwise intact in the upper and lower 
extremities bilaterally.  

In light of the above, Dr. H. concluded that the appellant's 
right groin symptoms were due to a right ilioinguinal 
neuropathy.  According to Dr. H., the neuropathy might have 
been the primary injury, or the hernia might have been.  Dr. 
H. further noted that the herniorrhaphy might have injured 
the nerve.  According to Dr. H., it was difficult to say 
which came first.  Dr. H. also noted that the treatment for 
the appellant's condition was observation, and if his 
symptoms did not improve with observation, an exploration was 
to then be considered.  

7.  A VA psychiatric examination report, dated in July 1992, 
shows that at that time, the appellant underwent a mental 
status evaluation.  After the evaluation was conducted, the 
examining physician diagnosed the appellant with somatoform 
pain disorder, and he indicated that he supported the June 
1992 VA psychiatric report.  The examiner noted that in light 
of the lack of medical evidence to support a physical cause 
for the appellant's groin pain, the appropriate diagnosis for 
the appellant was somatoform pain disorder.  It was the 
examiner's opinion that the appellant deserved a moderate 
rating for his psychiatric disability.  

8.  A private medical statement from J.E.H., M.D., dated in 
August 1992, shows that at that time, Dr. H. indicated that 
he had recently discussed with the appellant the option of 
placing a spinal cord stimulator in order to relieve his 
intractable, right lower abdominal groin and inner thigh 
pain.  Dr. H. stated that his suspicion was that the 
appellant had suffered a right ilioinguinal neuropathy.  
According to Dr. H., the appellant had already undergone 
surgery, but his symptoms had remained.  Dr. H. noted that 
the appellant's chances of success were guarded due to the 
very medial localization of the pain, and the fact that it 
was not the typical radicular pain into his lower extremity.  

9.  A private medical statement from M.S.T., M.D., dated in 
April 1993, reflects that at that time, Dr. T. indicated that 
the appellant had a history of abdominal pain which 
originated after a work-related injury.  Dr. T. stated that a 
recent CT scan was interpreted as showing a possible far 
lateral disc at L5-S1 on the right, but with no other 
significant pathology.  According to Dr. T., the appellant 
described his pain as being low pelvic, suprapubic 
bilaterally, worse on the right, and the pain went a little 
bit down his right leg.  The appellant further noted that 
walking and sitting made his pain worse.  Dr. T. reported 
that upon physical examination, palpation of the area was 
exquisitely tender where the ligaments attached to the pubis.  
There was no obvious hernia, and his gait and strength were 
normal.  The appellant's reflexes were symmetric and 2+.  
Straight leg raising on the right produced groin pain.  It 
was Dr. T.'s opinion that the etiology of the appellant's 
pain was due to strain of the ligament in his groin.  Dr. T. 
stated that neurostimulation was not very good for pain in 
the groin area, especially because it was not of neurologic 
origin, and there was a very minimal chance that stimulation 
was going to give him any significant improvement in his 
syndrome.  

10.  A VA psychiatric examination report, dated in July 1993, 
shows that at that time, the appellant underwent a mental 
status evaluation.  According to the report, the appellant 
gave a history of a work-related injury and subsequent 
chronic abdominal pain.  The appellant stated that since his 
injury, he had been unable to work.  He indicated that the 
pain had interfered with his sexual life, but that he had 
maintained female relationships and was currently considering 
getting married.  The appellant noted that at present, his 
daily activities included going to stay with elderly people 
in order to keep them company and working on antique cars.  
The appellant reported that he had been divorced twice, and 
that he was close to his two children.  He revealed that he 
had completed two years of college and that he had studied 
automotive engineering.  

Upon mental status examination, the appellant appeared 
somewhat anxious, but he had no unusual mannerisms.  The 
appellant was alert and oriented times three, and his thought 
processes were logical and sequential.  The examiner stated 
that the appellant's thought content was significant for 
focusing on his medical problems and his inability to admit 
to any psychological component to his pain when directly 
asked.  The appellant's thought content was negative for any 
hallucinations, delusions, and/or suicidal or homicidal 
ideation.  The appellant had intact judgment, but very little 
insight.  The examiner stated that he tended to agree with 
previous VA reports that the appellant had a somatic 
component to his pain, and that he was moderately impaired 
psychiatrically.  

11.  A mental status evaluation report, dated in September 
1993, shows that at that time, the appellant underwent a 
psychiatric examination which had been requested by the 
Indiana Department of Family and Social Services Disability 
Determination Bureau.  The report shows that at that time, 
the examining physician noted that the appellant had a 
history of chronic abdominal pain.  Upon mental status 
examination, the examiner stated that the appellant did not 
have any verbal difficulties, and there were no lapses in his 
conversation.  There was no evidence of thought disorder and 
associations were tight and logical.  Reality testing was 
unimpaired.  The examiner stated that, in summary, he saw no 
evidence of any psychiatric difficulties in regards to basic 
concentration, memory ability, fund of information, 
calculational ability, judgment, or reasoning.  There was no 
evidence of severe mood or affect disorder.  According to the 
examiner, although the appellant alleged pain and he reported 
that he was not able to sit for more than ten minutes, the 
examiner noted that he did not see any evidence of pain 
during the entire examination.  It was the examiner's opinion 
that if there was no physical basis for the appellant's 
alleged pain, it was probable that the appellant had 
somatoform pain disorder.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 70.  

12.  A VA examination report, dated in December 1993, shows 
that in November 1993, the appellant underwent psychiatric 
testing.  At that time, the appellant stated that he had led 
a productive life until he suffered a work-related groin 
injury in 1988.  The appellant indicated that since his 
injury, he had experienced chronic pain in his abdominal area 
and weakness in his leg.  He noted that he had hoped to have 
a spinal cord stimulator implanted to see if that would help 
his situation.  Apparently, there was some question about the 
predicted success of that procedure.  The examining physician 
stated that he was not able to get a clear picture of the 
appellant's personality because of his approach to the test 
in which he portrayed himself in a very positive light.  
According to the examiner, the appellant came across as a 
motivated and sincere individual who was exploring all 
options in an attempt to increase his functioning level.  The 
appellant denied any significant emotional problems.  The 
examiner stated that given the appellant's approach to the 
tests, there was only a little evidence of gross 
psychopathology.  The diagnoses included the following: (Axis 
II) dependent and narcissistic features, and (Axis V) a GAF 
score of 65.

13.  A VA Social Work Survey (SWS) Psychosocial Assessment 
and Treatment Plan, dated in December 1993, shows that at 
that time, the appellant underwent a psychiatric evaluation.  
According to the survey, the appellant gave a history of his 
abdominal pain and subsequent surgeries.  The assessment was 
that the appellant was alert, oriented, and ambulatory.  The 
examiner stated that the appellant's thought processes were 
logical and sequential.  

14.  A VA statement from a board of two VA psychiatrists, 
dated in December 1993, shows that at that time, the 
examiners indicated that the RO had requested that they 
reconcile the different diagnoses which had been attributed 
to the appellant.  Upon evaluation, the appellant gave a 
history of his work-related groin injury and of his 
subsequent chronic abdominal pain.  The appellant stated that 
at present, his injury had interfered with his ability to 
work.  He indicated that he was unable to walk without his 
leg giving out, and that he could not stoop, bend, or stand.  
According to the appellant, he was in constant pain.  The 
appellant denied any problems with his sleep, and he denied 
any auditory or visual hallucinations.  He also denied having 
any excessive worries, and he denied symptoms of a panic 
disorder.  

In regards to his education, the appellant stated that he had 
a BS degree in automotive engineering and a BS degree in 
business administration.  He noted that he had been married 
twice and that he had two children.  According to the 
appellant, his current girlfriend was pregnant and he was 
planning to get married.  The appellant stated that for 
pleasure, he hunted and he worked on rebuilding antique cars.   

Upon mental status evaluation, the examiner noted that the 
appellant appeared comfortable in his chair throughout the 
interview, and no comments were made about being 
uncomfortable.  The appellant had a fair range of affect and 
periodically, he laughed appropriately.  According to the 
appellant, his mood had been "great" since he had met his 
fiancée three years ago.  The appellant denied symptoms of 
paranoid, grandiose, or religious delusions, and thought 
content was pertinent to the interview.  The diagnoses 
included the following: (1) somatoform pain disorder, and (2) 
dependent and narcissistic features.  The examiners stated 
that the appellant had been unable to work since his 1988 
accident, and it appeared that he was not interested in 
pursuing work outside of the his previous job description, 
which was as a quality control supervisor.  According to the 
examiners, in light of the fact that the appellant was able 
to go deer hunting and repair cars, it seemed that he was not 
excessively physically disabled by his injury.  The examiners 
reported that it was noteworthy that on two occasions, the 
appellant went out of his way to inform them of ways in which 
he manipulated the system to his financial advantage.  The 
appellant revealed that on one occasion, he had his child 
support payments lowered by manipulating the system.  The 
appellant further noted that he was getting married on 
December 31st so that he could claim his wife as a tax 
deduction.  

15.  A private medical statement from C.A.B., M.D., a 
neurologist, dated in November 1994, shows that at that time, 
Dr. B. indicated that he had recently evaluated the appellant 
in regards to pain in his right groin and scrotum.  Dr. B. 
stated that in 1988, the appellant suffered a work-related 
injury to his groin area.  According to Dr. B., at present, 
the appellant reported that his pain was aggravated by 
prolonged sitting, walking, and lifting.  

Upon neurological examination, muscle stretch reflexes were 
physiologic and symmetric.  There were no pathological 
reflexes, and Dr. B. noted that the cremaster reflex was 
absent on the right, but it was present on the left.  There 
was no hair loss or trophic change in the right lower 
extremity.  A seven inch scar was noted in the right inguinal 
region.  There was no tenderness on pressing the scar, but 
there was rebound tenderness on letting go.  There was a 
slight abdominal bulge at the scar site.  Beevor's sign was 
absent, but the attempt increased the scrotal and thigh pain.  
Lying flat on the examining table, the appellant's right leg 
was unconsciously positioned in a flexed position at the 
knee.  Dr. B. stated that according to the appellant, he 
slept with a pillow under the right knee because 
straightening the knee caused him to experience pain in his 
groin.  On standing, the right heel was slightly off the 
ground.  Contour of the back was not unusual and there was no 
significant limitation of motion in the spine.  Dr. B. 
indicated that in light of the above, he concurred with 
previous diagnoses of somatoform disorder.  According to Dr. 
B., his only finding was an absent right cremaster reflex.  
Dr. B. stated that he found no change to indicate reflex 
sympathetic dystrophy.  Dr. B. further indicated that in his 
opinion, there was an organic basis to the problem, but that 
the disabling aspects were psychogenic.

16.  An x-ray report from the West Central Community Hospital 
shows that in October 1996, the appellant had an x-ray taken 
of his abdomen.  The diagnoses included the following: (1) 
non-specific bowel gas pattern, and (2) no evidence of free 
intraperitoneal air.

17.  A VA examination report, dated in February 1997, shows 
that at that time, the appellant underwent an appendages 
examination.  According to the report, the appellant stated 
that in 1988, he suffered a groin injury.  He indicated that 
at present, he had chronic groin pain which increased with 
bending, lifting, and walking.  According to the appellant, 
the pain radiated down his right leg.  He denied any 
abdominal pain.  

The physical examination showed that the abdomen was soft and 
nontender.  There was no hepatosplenomegaly and there were no 
palpable masses.  There was a well healed scar in the 
inguinal area, and there was no evidence of a hernia.  In the 
appellant's right groin area, there was some hyperesthesia, 
but no hernia was noted on coughing.  There was no edema in 
the appellant's extremities.  The impression was that 
although the appellant complained of pain in his right groin, 
there were no gross abnormalities in that area.  The examiner 
noted that the appellant had some hyperesthesia in his groin 
area, with some discomfort on palpation, but that there was 
no gastrointestinal cause for his pain.  

18.  A VA examination report, dated in February 1997, shows 
that at that time, the appellant underwent a psychiatric 
examination.  According to the report, the appellant stated 
that he had a long history of pain, and that it had not been 
determined whether his pain was abdominal pain or back pain.  
The appellant indicated that he had also had multiple 
exploratory surgeries to determine if he had a hernia, and 
one hernia was discovered and subsequently repaired.  He 
noted that at present, he felt frustrated because the doctors 
had been unable to determine what was causing his pain.  The 
appellant denied any current major psychiatric symptoms.  He 
reported that he did not have any depressive symptoms, and he 
did not have any symptoms of anxiety.  The appellant denied 
any psychotic or delusional symptoms, and he also denied any 
obsessions or compulsions.  According to the appellant, he 
did not have any difficulties with sleep, energy, appetite, 
concentration, or memory.  The appellant revealed that living 
with his pain had caused him to have difficulty in his 
leisure activities, as well as work.  He stated that due to 
his pain, he had been unable to maintain employment, and that 
he had not worked for approximately 10 years.  The appellant 
indicated that he could no longer do the things he liked to 
do, such as fixing antique cars and working on automobiles, 
because of his pain.  According to the appellant, he was 
currently living with his mother and he noted that that was a 
good living arrangement for him.  The appellant stated that 
he had been married twice and he denied any current 
significant personal relationship.  He reported that he had 
graduated from high school and attended two years of college.  
According to the appellant, he had received an associate's 
degree in the automotive field.  The appellant further 
indicated that he had recently received an Ivy tech degree 
for a race car mechanic.  He also noted that he was certified 
in race car mechanics.  

Upon mental status evaluation, there was no evidence of 
psychomotor agitation or retardation.  The appellant's mood 
was good and his affect was normal.  Speech was within normal 
limits, and thought processes were logical and sequential.  
There was no evidence of suicidal or homicidal ideation, and 
the appellant denied any  paranoia, delusions, or 
hallucinations.  Thought content was mainly focused on the 
appellant's physical illness.  The appellant was alert and 
oriented to person, place, and time.  Memory, concentration, 
and abstract thinking were all intact.  Judgment and insight 
appeared to fair.  The appellant denied any psychological 
component to his illness and his pain when directly asked 
about that, although he did relate that living with the pain 
had caused him to be frustrated and upset at times because no 
one had been able to determine the cause of his pain.  The 
diagnoses included the following: (Axis 1) the appellant did 
not meet the criteria for major depression, psychotic 
disorder, anxiety disorder, or post-traumatic stress disorder 
(PTSD), (Axis III) chronic pain secondary to apparent injury, 
(Axis IV) mild stressors; the appellant was unable to work 
and unable to physically do the activities that he wanted to 
do, and (Axis V), a GAF score of 65.  The examining physician 
stated that it was unclear whether the appellant met the 
criteria for a diagnosis of somatoform disorder, and that it 
was also unclear whether the appellant had a basis for his 
pain.  Thus, the examiner noted that it was not possible to 
rule out a somatoform disorder.  The examiner further 
indicated that in regards to the degree of psychiatric 
impairment for the appellant, the range was none to mild.  
According to the examiner, in regards to the appellant's 
degree of functional capacity, the degree was mild.  The 
examiner stated that it appeared that the appellant was able 
to establish relationships and initiate activities, for 
example, getting his degree in race car maintenance and 
starting to work on a different project.  However, the 
examiner noted that, as stated above, it appeared that the 
appellant's functional capacity was limited by his physical 
pain.  According to the examiner, it appeared that the 
appellant had some frustration and anger at his inability to 
do the activities that he would like to do.  

19.  A VA examination report, dated in February 1997, shows 
that at that time, the appellant underwent a general physical 
examination.  According to the report, the appellant gave a 
history of chronic pain in his abdomen and groin area.  He 
stated that at present, he had pain in his right inguinal 
region which radiated in the medial aspect of his right 
thigh.  The appellant noted that he walked with a little limp 
because of a stretching sensation in his right inguinal 
region.  According to the appellant, he could not sit, stand, 
walk, or exercise for any prolonged period of time.  The 
appellant reported that since 1988, he had not been able to 
work because of his pain.  

The physical examination showed that the appellant's abdomen 
was soft and nontender.  The central nervous system (CNS) 
showed that the appellant was alert and oriented times three, 
with no focal neurological deficit.  The appellant's muscle 
tone, bulk, and power reflexes were all normal.  Upon 
musculoskeletal examination, the appellant had pain in the 
right inguinal region which was radiating along the medial 
aspect of his thigh.  When walking, the appellant kept his 
heel off the ground and placed pressure at the ball of his 
big toes because he felt a pulling sensation if he did not do 
that.  The appellant complained that at times, his pain was 
severe.  He denied any back spasm.  Range of motion in his 
back was optimal, and his range of motion in all of his 
joints, hips, knees, and ankles was normal.  The examiner 
noted that the appellant had significant pain in his inguinal 
region and the muscles of his right medial aspect of his 
thighs.  According to the examiner, the appellant had a 
history of L4-5 disease, and that most likely, he had some 
nerve entrapment in his right pelvis.  The examiner 
recommended that the appellant undergo an orthopedic 
examination.  

20.  A VA examination report, dated in February 1997, 
reflects that at that time, the appellant underwent an 
orthopedic examination.  The report shows that the appellant 
gave a history of his work-related injury and of his 
subsequent chronic abdominal pain.  The physical examination 
showed that there was no evidence of a hernia.  The appellant 
had a well healed scar in his right inguinal region, and he 
had pain with full extension of the right lower extremity 
which caused radiation into the medial aspect of his groin 
with no radiation distal to that.  The appellant was able to 
do a straight leg raise and he had no pain with flexion of 
the hip.  He could flex to 110 degrees, and he had 5/5 
dorsiflexion and plantar flexion with no numbness or tingling 
distal to his groin.  The appellant had +2 dorsalis pedis and 
posterior tibial pulses.  He also had good adduction and 
abduction strength of his hip musculature, and strong 
external rotators.  The examiner noted that he did a femoral 
nerve stretch test which did not cause any problems with the 
appellant, and he had a negative straight leg raise test for 
sciatic type symptoms.  According to the examiner, he could 
not palpate a mass in the groin area and the appellant had a 
+2 femoral pulse.  It was the examiner's opinion that there 
was nothing wrong, orthopedic wise, in the appellant's right 
lower extremity.  The examiner stated that it was possible 
that there was some compression of the appellant's femoral 
nerve or that there was something visceral in origin from his 
pelvis or abdomen.  According to the examiner, he did not 
think that there was anything wrong with the bones or joints 
of the appellant's right lower extremity.  The examiner 
recommended that an electromyograph (EMG) be conducted.  

21.  A VA examination report, dated in March 1997, shows that 
at that time, the appellant underwent a neurological 
examination.  The examining physician stated that the 
appellant's neurological examination was completely 
unremarkable, including strength, which was normal, and 
sensory examination, which was also normal.  The appellant's 
gait and station were within normal limits.  Reflexes were 2+ 
in all extremities.  It was the examiner's opinion that the 
appellant did not have any deficits upon neurological 
evaluation.  The examiner noted that he did not find any 
neurological cause for the appellant's abdominal pain.  

22.  A VA examination report, dated in June 1998, shows that 
at that time, the appellant underwent a peripheral nerve 
examination.  The report reflects that the appellant gave a 
history of chronic abdominal pain.  Upon physical 
examination, the appellant's higher cortical functions were 
intact and his speech was normal.  Cranial nerves two through 
twelve were intact.  Motor examination of bilateral upper 
extremities showed normal bulk and tone, and good strength 
throughout.  The strength in the appellant's lower 
extremities was somewhat limited in his right lower 
extremities, secondary to pain, with hip flexion, leg 
extension and flexion.  The appellant's dorsiflexion was 5/5 
and his strength in his left lower extremity was intact at 
5/5.  Sensory examination was grossly intact to light touch 
and pin prick.  Cerebellar, finger to nose, and heel to shin 
was intact.  There was no evidence of dysmetria or dystaxia.  
Gait and station was intact to heel, toe, and tandem walking.  
The appellant had a little trouble while he was doing the 
tandem secondary to pain.  The appellant's reflexes were 
symmetric in both upper and lower extremities.  The 
impression was that most likely, the appellant either had an 
ongoing problem with compression of his femoral nerve which 
was causing the pain, or he had some kind of an etiology in 
his pelvis or abdomen.  The examiner noted that the 
appellant's pain had been extensively examined in the past 
with no clear cut answers for his pain.  The examiner 
indicated that in order to have an objective assessment, he 
recommended that the appellant undergo an EMG in order to 
rule out right femoral neuropathy.  

23.  A VA examination report, dated in June 1998, shows that 
at that time, the appellant underwent a muscles examination.  
According to the report, the appellant gave a history of a 
work-related injury and subsequent chronic abdominal pain.  
He stated that at present, his pain was worse when squatting, 
raising his right arm, or extending his knee.  He denied any 
numbness, weakness, or claudication in his right lower 
extremity.  The appellant indicated that his symptoms were 
limiting him in regards to his job as a race car mechanic, 
and that he had been off work for about a year.  

The physical examination showed that there was tenderness at 
the right side of the symphysis pubis.  There were no 
apparent adhesions and there was no tendon, bone, or joint 
damage.  There was also no apparent radiation.  The right hip 
range of motion was mainly limited in extension, which was 
only to five degrees because of the pain.  The rest of the 
range of motion was within normal limits.  In regards to a 
diagnosis, the examining physician stated that the appellant 
had a history of an injury to the right groin, which was 
secondary to heavy lifting.  According to the examiner, 
although the appellant underwent hernia repair surgery, he 
continued to suffer from chronic abdominal pain which was 
better by hip flexion and worse by extension.  The examiner 
noted that it was possible that the appellant's pain was 
secondary to an injury to the external oblique muscle or an 
injury to the inguinal canal.  According to the examiner, the 
rest of the appellant's muscle examination in his extremities 
was normal.  

24.  An Electromyography and Nerve Conduction Study Report, 
dated in August 1998, shows that at that time, the appellant 
underwent an EMG.  The report reflects that the appellant's 
diagnosis was of a normal EMG.  The examiner noted that there 
was no evidence of radiculopathy or other lower motor neuron 
dysfunction.  According to the examiner, he was unable to 
find a specific etiology of the appellant's pain problem from 
an examination of his EMG studies.  

In light of the above, the Board finds that the schedular 
criteria for an increased rating under 38 C.F.R. § 4.132, 
Diagnostic 9422 and under the new rating criteria effective 
November 7, 1996, have not been met so as to warrant a rating 
in excess of 10 percent for the appellant's somatoform pain 
disorder.  The Board notes that, as previously stated, the 
appellant's nonservice-connected somatoform pain disorder was 
originally characterized as an unresolved abdominal wall 
strain.  The evidence of record shows that in 1988, the 
appellant suffered a work-related injury to his abdomen, and 
that following his injury, he had chronic pain in his abdomen 
and in his groin area.  The record reflects that the 
appellant was subsequently diagnosed with a right inguinal 
hernia and he underwent a right inguinal herniorrhaphy, with 
a second surgery for a resection of the ilioinguinal nerve.  
However, in an August 1992 rating decision, the RO 
recharacterized the appellant's nonservice-connected 
abdominal wall strain as somatoform pain disorder because two 
June 1992 VA examinations showed that there was a lack of 
medical evidence supporting the appellant's abdominal and 
groin pain.  

In light of the above, the Board notes that while the 
appellant has continued to complain of abdominal and groin 
pain, there has been no medical consensus as to the origin of 
his pain, and many of the physicians have concluded that, as 
Dr. C.A.B. indicated in his November 1994 statement, the 
disabling aspects of the appellant's chronic pain are 
psychogenic.  In the appellant's February 1997 VA appendages 
examination, the impression was that although the appellant 
complained of pain in his right groin, there were no gross 
abnormalities in that area.  At that time, the examiner noted 
that the appellant had some hyperesthesia in his groin area, 
with some discomfort on palpation, but that there was no 
gastrointestinal cause for his pain.  In addition, in the 
appellant's February 1997 VA orthopedic examination, it was 
the examiner's opinion that there was nothing wrong, 
orthopedic wise, in the appellant's right lower extremity.  
Moreover, in the appellant's March 1997 VA neurological 
examination, the examiner noted that he did not find any 
neurological cause for the appellant's abdominal pain.  The 
Board further notes that an August 1998 EMG was evaluated as 
"normal," and the examiner noted that there was no evidence 
of radiculopathy or other lower motor neuron dysfunction.  
According to the examiner, he was unable to find a specific 
etiology of the appellant's pain problem from an examination 
of the EMG studies.  

The Board observes that in regards to the appellant's 
abdominal pain and his diagnosed psychiatric disorder, 
somatoform pain disorder, a September1993 mental status 
evaluation report shows that according to the examiner, 
although the appellant alleged pain and he reported that he 
was not able to sit for more than ten minutes, the examiner 
noted that he did not see any evidence of pain during the 
entire examination.  It was the examiner's opinion that if 
there was no physical basis for the appellant's alleged pain, 
it was probable that the appellant had somatoform pain 
disorder.  Moreover, a December 1993 statement from a board 
of two VA psychiatrists shows that at that time, the 
examiners diagnosed the appellant with somatoform pain 
disorder and dependent and narcissistic features.  According 
to the examiners, the fact that the appellant was able to go 
deer hunting and repair cars, it seemed that he was not 
excessively physically disabled by his injury.  

The Board notes that, as previously stated, in the 
appellant's February 1997 VA psychiatric examination, the 
appellant denied any psychological component to his illness 
and his pain when directly asked about that, although he did 
relate that living with the pain had caused him to be 
frustrated and upset at times because no one had been able to 
determine the cause of his pain.  Furthermore, the examining 
physician stated that it was unclear whether the appellant 
met the criteria for a diagnosis of somatoform disorder, and 
that it was also unclear whether the appellant had a basis 
for his pain.  Thus, the examiner noted that it was not 
possible to rule out a somatoform disorder.  The examiner 
indicated that in regards to the degree of psychiatric 
impairment for the appellant, the range was none to mild.  
According to the examiner, in regards to the appellant's 
degree of functional capacity, the degree was mild.  The 
examiner stated that it appeared that the appellant was able 
to establish relationships and initiate activities, for 
example, getting his degree in race car maintenance and 
starting to work on a different project.  However, the 
examiner noted that as stated above, it appeared that the 
appellant's functional capacity was limited by his physical 
pain.  According to the examiner, it appeared that the 
appellant had some frustration and anger at his inability to 
do the activities that he would like to do.  

The Board observes that in the instant case, the appellant 
has complained of chronic abdominal and groin pain, and he 
states that he has been unemployed since 1988, the date of 
his injury.  However, the Board notes that in the appellant's 
June 1998 VA muscles examination, the appellant reported that 
his abdominal pain had limited him in regards to his job as a 
race car mechanic, and that he had been off work for about a 
year.  Moreover, the evidence of record shows that the 
appellant has attended two years of college, and that he has 
received an associate's degree in the automotive field.  In 
addition, in the appellant's most recent VA psychiatric 
examination, in February 1997, the appellant stated that he 
had recently received an Ivy tech degree for a race car 
mechanic, and he also noted that he was certified in race car 
mechanics.  The appellant indicated that he lived with his 
mother, and that that was a good living arrangement for him.  
The Board notes that in previous VA examinations, the 
appellant had revealed that he had two children and that he 
had good relationships with his children, and that he also 
liked to hunt and fix antique cars.

In light of the above, the Board concludes that the record 
fails to establish that there is definite or moderately large 
impairment with the ability to establish or maintain 
effective and wholesome relationships with people and where 
the psychoneurotic symptoms result in such reduction 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9422.  As stated above, the examiner 
from the appellant's February 1997 VA examination stated that 
in regards to the degree of psychiatric impairment for the 
appellant, the range was none to mild.  Furthermore, the 
examiner stated that in regards to the appellant's degree of 
functional capacity, the degree was mild.  Accordingly, the 
requirements for an increased rating are not met or 
approximated under the criteria in effect prior to November 
7, 1966.  Id.  

The Board also observes that the evidence of record is 
negative for any symptoms, such as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, 
and/or memory loss, in relation to the appellant's somatoform 
pain disorder.  The Board further notes that in the 
appellant's most recent VA psychiatric examination, in 
February 1997, the appellant reported that he did not have 
any depressive symptoms, and he did not have any symptoms of 
anxiety.  The appellant denied any psychotic or delusional 
symptoms, and he also denied any obsessions or compulsions.  
According to the appellant, he did not have any difficulties 
with sleep, energy, appetite, concentration, or memory.  
Moreover, the diagnosis was that the appellant did not meet 
the criteria for major depression, psychotic disorder, 
anxiety disorder, or PTSD.  Therefore, in light of the above, 
the record fails to establish that there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).  Accordingly, no more than a 
10 percent rating is warranted under the revised criteria.  
61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  


C.  Cysts of Both Kidneys With Hematuria

The appellant's nonservice-connected cysts of both kidneys, 
with hematuria, is currently rated as 10 percent disabling 
under Diagnostic Code 7501.  Diagnostic Code 7501 provides 
the rating criteria for evaluation of abscesses of the 
kidney.  Diagnostic Code 7501 also provides that the 
appellant's condition be rated under criteria for urinary 
tract infections, which allow a 10 percent evaluation if the 
disability necessitates long-term drug therapy, one to two 
hospitalizations yearly and/or intermittent intensive 
management.  A 30 percent evaluation is warranted for 
infections requiring drainage/frequent hospitalization 
(greater than twice yearly) and/or continuous intensive 
management.  Poor renal function is to be rated as renal 
dysfunction.  38 C.F.R. § 4.115a, Diagnostic Code 7501 
(1998).

In the instant case, the evidence of record demonstrates that 
the RO properly rated the appellant's cysts of both kidneys, 
with hematuria, as 10 percent disabling under the applicable 
schedular criteria.  The evidence of record shows that in 
June 1998, the appellant underwent a VA peripheral nerves 
examination.  At that time, he gave a history of having cysts 
on both of his kidneys.  

Outpatient treatment records from the VAMC in Indianapolis, 
from August to October 1998, show that in August 1998, the 
appellant was treated after complaining of blood in his urine 
on and off for the past week.  At that time, the appellant 
stated that he had been recently told by a VA physician that 
his kidneys were swollen.  The appellant denied any fever or 
dysuria.  The physical examination showed that the 
appellant's abdomen was soft and non-distended.  There were 
positive bowel sounds.  The diagnosis was of chronic 
hematuria of unclear etiology.  

The Board notes that in regards to the appellant's 
nonservice-connected kidney cysts, the RO, in a November 1998 
rating action, conceded the requirement under Diagnostic Code 
7501 for intermittent intensive management because the 
evidence of record showed that the appellant reported for 
treatment.  Thus, as previously stated, the RO assigned a 10 
percent disabling rating for the appellant's cysts of both 
kidneys with hematuria.  

The Board finds that, in light of the above, the foregoing 
medical evidence does not demonstrate findings that the 
appellant would meet the criteria for a higher evaluation 
under Diagnostic Code 7501.  The evidence of record is 
negative for infections requiring drainage, frequent 
hospitalization (greater than twice yearly), and/or 
continuous intensive management.  Therefore, the evidence is 
against an evaluation in excess of the currently assigned 10 
percent.  


D.  History of Spastic Colon, Duodenitis, Peptic Ulcer 
Disease,
		And Mild Liver Dysfunction

The appellant's nonservice-connected history of spastic 
colon, duodenitis, peptic ulcer disease, and mild liver 
dysfunction, is currently rated as 10 percent disabling under 
Diagnostic Code 7319.  Diagnostic Code 7319 provides for 
irritable colon syndrome (spastic colitis, mucous colitis, 
etc.).  Under Diagnostic Code 7319, a 10 percent rating is 
warranted if the disorder is moderate; with frequent episodes 
of bowel disturbance with abdominal distress.  A 30 percent 
rating is warranted if the disorder is severe; diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic 
Code 7319 (1998).  

In the instant case, a private medical statement from G.S.T., 
M.D., dated in December 1989, shows that at that time, Dr. T. 
stated that he had examined the appellant at the request of 
the Workers' Compensation Appeals Board.  According to the 
statement, Dr. T. indicated that the appellant had a history 
of irritable bowel syndrome or spastic colon, which 
manifested primarily as constipation.  Dr. T. reported that 
at present, the appellant did not have any gastrointestinal 
symptoms and his bowel movements were normal.  According to 
Dr. T., the appellant did not have a history of anorexia, 
nausea, rectal bleeding, peptic ulcer disease, jaundice, or 
colitis.  

A second private medical statement from Dr. G.S.T., dated in 
December 1989, shows that at that time, Dr. T. indicated that 
he had recently examined the appellant.  Dr. T. stated that 
laboratory testing showed mild abnormalities in the 
appellant's liver function.

The Board notes that the remaining evidence of record is 
negative for any complaints or findings of spastic colon, 
duodenitis, peptic ulcer disease, and/or mild liver 
dysfunction.  The Board further notes that in the RO's 
November 1998 rating action, the RO stated that the appellant 
had a history of a 10 percent evaluation for history of 
spastic colon, duodenitis, peptic ulcer disease, and mild 
liver dysfunction.  According to the RO, the current 
outpatient treatment records from the Indianapolis VAMC, from 
August to October 1998, showed no treatment for 
gastrointestinal complaints, and therefore, reconsideration 
was not warranted.  

In light of the above, the Board concludes that the evidence 
of record does not provide any basis for an increased rating 
under Diagnostic Code 7319.  As there is no evidence of 
severe irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation, and with more or less constant 
abdominal distress, the Board determines that the appellant's 
history of gastrointestinal problems has been properly rated 
by the RO as 10 percent disabling.  


E.  Cervical Spine Strain

The appellant's nonservice-connected cervical spine strain is 
currently rated as noncompensable under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290.  Diagnostic Code 5290 provides that a 
10 percent evaluation is warranted for slight limitation of 
motion of the cervical spine, and a 20 percent evaluation is 
warranted for moderate limitation of motion of the cervical 
spine.  A 30 percent evaluation is warranted for severe 
limitation of the cervical spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (1997).

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(1998).

The evidence of record includes an x-ray report from the USC 
Medical Center in Los Angeles, dated in January 1987, which 
shows that at that time, an x-ray of the appellant's cervical 
spine was taken.  According to the report, the x-ray was 
interpreted as showing diffuse osteopenia throughout the 
cervical spine.  C7 was not visualized on the lateral 
projection.  The bony alignment of C1 through C6 appeared 
normal.  No fracture was seen and the soft tissues about the 
cervical spine were normal.  In regards to the impression, 
the examining physician noted that the limited cervical spine 
series showed that the bones were osteopenic but without 
other abnormality. 

An attending physician's report, dated in February 1987, 
shows that at that time, the appellant was treated after 
complaining of numerous injuries.  According to the report, 
the appellant stated that in January 1987, he caught his hand 
in a car door and was dragged for 300 feet.  The report 
reflects that following the accident, the appellant was 
diagnosed with a cervical spine sprain.  

The Board observes that the remaining evidence of record is 
negative for any complaints or findings of a cervical spine 
disorder.  The appellant's most recent VA general 
examination, dated in February 1997, shows that at that time, 
the appellant's range of motion in his back was optimal, and 
his range of motion in all of his joints was normal.  

In light of the above, the Board finds that the medical 
evidence does not provide any basis for a compensable 
evaluation under applicable schedular criteria.  As stated 
above, under Diagnostic Code 5290, a 10 percent evaluation is 
warranted for slight limitation of motion of the cervical 
spine.  Therefore, as there is no evidence of slight 
limitation of motion of the cervical spine, the Board must 
conclude that the RO properly evaluated the appellant's 
cervical spine strain as noncompensably disabling.  


F.  Residuals of Skull Fracture

The appellant's nonservice-connected disability, residuals of 
a skull fracture, is not listed on the Schedule; the RO 
assigned Diagnostic Code 5299.  See 38 C.F.R. § 4.27 
(unlisted disabilities requiring rating by analogy will be 
coded first the numbers of the most closely related body part 
and "99").  The disability is currently rated as 
noncompensable.  The most closely analogous Diagnostic Code 
is 38 C.F.R. § 4.71a, Diagnostic Code 5296 (1998).  
Diagnostic Code 5296 provides for loss of part of the skull.  
Under Diagnostic Code 5296, loss of part of the skull, both 
inner and outer tables, with area smaller than the size of a 
25-cent piece or 0.716 square inches (4.619 square 
centimeters), warrants a 10 percent rating.  Loss of part of 
the skull, both inner and outer tables, without brain hernia, 
of an intermediate area, warrants a 30 percent evaluation, 
and loss of part of the skull, both inner and outer tables, 
without brain hernia, of an area larger than the size of a 
50-cent piece or 1.140 square inches (7.355 square 
centimeters), warrants a 50 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5296 (1998).  

As previously stated, in every instance where the rating 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1998).  

The evidence of record includes an x-ray report, dated in 
January 1987, which shows that at that time, an x-ray of the 
appellant's skull was taken.  The x-ray was interpreted as 
showing a linear right occipital skull fracture.  The pineal 
was not displaced and the sella turcica was normal.  The 
impression was of a right occipital linear skull fracture

An attending physician's report, dated in February 1987, 
shows that at that time, the appellant was treated after 
complaining of numerous injuries.  According to the report, 
the appellant stated that in January 1987, he caught his hand 
in a car door and was dragged for 300 feet.  The report shows 
that following the accident, the appellant was diagnosed with 
a fractured skull and a concussion.  According to the report, 
after the car accident, the appellant was unconscious for 
three hours.  

A private medical statement from E.R.A., D.O., dated in 
August 1987, shows that at that time, Dr. A. stated that he 
had first treated the appellant in March 1987.  Dr. A. 
indicated that the appellant had been involved in a car 
accident in January 1987, at which time he suffered a skull 
fracture.  According to Dr. A., the appellant was unconscious 
for approximately three hours.  Dr. A. noted that at present, 
the appellant complained that he suffered from severe 
headaches and spells of dizziness.  The physical examination 
showed that there was marked tenderness of the left posterior 
lateral area of the skull, and there was a palpable 
depression of the skull at the site of the skull fracture.  
The diagnoses included the following: (1) post-fractured 
skull and (2) concussion.  

In June 1992, the appellant underwent a VA examination.  At 
that time, the appellant stated that in 1987, he had suffered 
a head trauma in a motor vehicle accident.  The appellant 
indicated that at the time of the accident, he was knocked up 
into the air.  He noted that he had an open wound across the 
occipital portion of his head, and that he also suffered four 
skull fractures.  The appellant reported that at present, he 
had dizzy spells and blackouts, although he noted that he had 
not had any in the last several months.  He denied any 
history of seizure disorders and he indicated that he was not 
taking any antiepileptic medications.  According to the 
appellant, he did not have any focal neurologic deficits as a 
result of his head injury.  The physical examination showed 
that the appellant's extraocular movements were intact, and 
his pupils were 3/3, round, and reactive to light.  External 
auditory canals were clear bilaterally and his tympanic 
membranes were normal.  

In March 1997, the appellant underwent a VA neurological 
examination.  At that time, the examining physician stated 
that in terms of the appellant's neurological examination, it 
was completely unremarkable, including strength, which was 
normal, and sensory examination, which was normal to all 
modalities tested.  Higher cortical functions and speech were 
normal, and the cerebellar examination was normal.  

In light of the above, the Board finds that the medical 
evidence does not provide any basis for a compensable 
evaluation under the applicable schedular criteria.  As there 
is no evidence of loss of part of the skull, both inner and 
outer tables, with area smaller than the size of a 25-cent 
piece or 0.716 square inches (4.619 square centimeters), the 
Board must conclude that the appellant's residuals of a skull 
fracture have been properly evaluated by the RO as 
noncompensably disabling.  


G.  Hernia

The appellant's nonservice-connected hernia is currently 
rated as noncompensable under 38 C.F.R. § 4.114, Diagnostic 
Code 7338.  Under Diagnostic Code 7338, an inguinal hernia 
which is small, reducible, or without true hernia protrusion 
will be rated as zero percent disabling.  An inguinal hernia 
that is not operated on, but is remediable, is also rated as 
0 percent disabling.  A post-operative recurrent inguinal 
hernia that is readily reducible and well supported by a 
truss or a belt, will be rated as 10 percent disabling.  A 
small, postoperative recurrent inguinal hernia or an 
unoperated irremediable inguinal hernia not well supported by 
a truss or not readily reducible will be rated as 30 percent 
disabling.  38 C.F.R. § 4.114, Diagnostic Code 7338 (1998).

In the instant case, as previously stated, a private medical 
statement from P.A., M.D., dated in May 1991, shows that at 
that time, Dr. A. indicated that he had been treating the 
appellant since December 1990.  Dr. A. stated that he had 
diagnosed the appellant with a right inguinal hernia, with 
significant musculoaponeurotic strain, and that the appellant 
subsequently underwent a right inguinal herniorrhaphy.  
According to Dr. A., following his surgery, the appellant 
continued to complain of inguinal pain.  Dr. A. noted that 
the appellant then underwent surgery for a resection of the 
ilioinguinal nerve, which was thought to have been 
responsible for his pain.  However, Dr. A. reported that 
following the second surgery, the appellant continued to 
suffer from pain.

In June 1992, the appellant underwent a VA examination.  At 
that time, he stated that he had a history of abdominal pain.  
He indicated that he had undergone a right inguinal 
herniorrhaphy and an ilioinguinal nerve resection.  According 
to the appellant, at present, he continued to suffer from 
chronic abdominal pain.  The physical examination showed that 
the appellant's abdomen was nondistended, and bowel sounds 
were positive.  There was no hepatosplenomegaly, and there 
were no masses, rebounds, or guarding.  The appellant had a 
scar in the right groin from his herniorrhaphy.  He had 
tenderness along the entire area of the scar, as well as 
extending another four or five centimeters, laterally and 
medially, and he winced with essentially any palpation of 
that area.  The examining physician noted that the 
appellant's pain was consistent with hypesthesia.  The rest 
of the neurological examination was nonfocal.  The examiner 
stated that at present, although there were no gross 
abnormalities in the appellant's abdominal area, the 
appellant did have clear hypesthesia in that area, and the 
appellant continued to complain of pain in that region.  
According to the examiner, it was somewhat difficult to 
document the exact etiology of the pain in the appellant's 
right lower quadrant and right inguinal area. 

In February 1997, the appellant underwent a VA examination.  
At that time, he stated that in 1988, he had suffered a groin 
injury.  He indicated that at present, he had chronic groin 
pain which increased with bending, lifting, and walking.  The 
appellant denied any abdominal pain.  

The physical examination showed that the abdomen was soft and 
nontender.  There was no hepatosplenomegaly, and there were 
no palpable masses.  There was a well healed scar in the 
inguinal area, and there was no evidence of a hernia.  In the 
appellant's right groin area, there was some hyperesthesia, 
but no hernia was noted on coughing.  The impression was that 
although the appellant complained of pain in his right groin, 
there were no gross abnormalities in that area. 

In February 1997, the appellant underwent a VA orthopedic 
examination.  At that time, the physical examination showed 
that the appellant had a well healed scar in his right 
inguinal region, and that there was no evidence of a hernia.  
The appellant had pain with full extension of the right lower 
extremity which caused radiation into the medial aspect of 
his groin with no radiation distal to that.  He was able to 
do a straight leg raise and he had no pain with flexion of 
the hip.  The appellant could flex to 110 degrees and he had 
5/5 dorsiflexion and plantar flexion with no numbness or 
tingling distal to his groin.  According to the examiner, he 
could not palpate a mass in the groin area and the appellant 
had a +2 femoral pulse.  It was the examiner's opinion that 
there was nothing wrong, orthopedic wise, in the appellant's 
right lower extremity.  

In this case, the evidence of record demonstrates that the 
appellant's postoperative residuals of a right inguinal 
hernia do not meet the criteria for a compensable evaluation 
under the applicable schedular criteria.  The Board notes 
that in the appellant's most recent VA examination, in 
February 1997, there was no evidence of a current hernia.  
Therefore, as there is no evidence of a current right 
inguinal hernia, a 10 percent evaluation under Diagnostic 
Code 7338 is not warranted, and the Board must conclude that 
the RO properly evaluated the appellant's hernia as 
noncompensably disabling.  


H.  Postoperative Residuals of Left Foot Lysis of the Plantar 
Nerve

The appellant's nonservice-connected postoperative residuals 
of left foot lysis of the plantar nerve, are rated under 
Diagnostic Codes 5284 and 8525.  Pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5284, of the VA Rating Schedule, 
moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent evaluation requires moderately 
severe residuals.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8525, a 10 percent 
rating is warranted for mild incomplete paralysis of the 
posterior nerve.  A 20 percent rating is warranted for 
moderate incomplete paralysis. 

In the instant case, a private medical record from H.G., 
D.P.M., dated in April 1981, shows that at that time, Dr. G. 
stated that he had initially treated the appellant in 
September 1978 after the appellant had complained of severe 
pain in the second intermetatarsal space of his left foot.  
Dr. G. noted that the appellant had a history of multiple 
surgeries in the same area for removal of a recurring neuroma 
at the second intermetatarsal space of the left foot.  X-rays 
showed a spurring of bone at the plantar-lateral aspect of 
the second metatarsal.  According to Dr. G., it was his 
impression that the appellant had a chronic neuritis as a 
result from a nerve entrapment which was complicated by the 
production of scar tissue.  Dr. G. reported that the 
appellant continued to have foot pain, and in November 1978, 
he operated on the appellant for the following: (1) excision 
of scar tissue, (2) excision of hypertrophied plantar nerve, 
and (3) excision of exostosis (second metatarsal).  According 
to Dr. G., all of the excisions were in the second 
intermetatarsal space of the left foot.  Dr. G. stated that 
the appellant's postoperative recovery was unremarkable.

In Dr. G.'s April 1981 statement, Dr. G. indicated that after 
the appellant's 1978 surgery, the appellant was pain free 
until December 1978 at which time his pre-operative pain 
returned.  Dr. G. noted that the appellant was treated with 
steroid injections without success.  According to Dr. G., the 
appellant was then examined by a neurologist and the 
neurologist's impression was that the appellant had severe 
pain on the ball of the left foot, and that tarsal tunnel 
syndrome should be ruled out.  Dr. G. reported that in 
February 1979, the appellant underwent surgery using the 
plantar approach in order to end the pain.  The operation was 
a lysis of the plantar nerve of the left foot, with the 
attachment of a Silastic nerve cap.  Dr. G. stated that 
subsequent to the appellant's surgery, the appellant was pain 
free until February 1981, at which time he was thrown from 
the fender of a car and landed hard on his left foot.  Dr. G. 
indicated that according to the appellant, he had immediate 
pain in the second and third metatarsal region.  The 
appellant went to the emergency room, and x-rays were taken 
and found to be normal.  Dr. G. noted that the appellant 
continued to suffer from left foot pain, and he diagnosed the 
appellant with neuropathy involving a possible entrapment of 
the plantar nerve.  Dr. G. revealed that in his opinion, it 
was possible that the nerve cap might have been jarred loose 
or scarred around.  According to Dr. G., at present, 
treatment for the appellant was surgical in nature in that 
the appellant needed the plantar nerve isolated and freed 
from the scarred tissue.  Dr. G. further noted that a portion 
of the nerve needed to be excised and possibly, the nerve cap 
needed to be replaced.  

An x-ray report from the West Central Community Hospital, 
dated in October 1996, shows that at that time, the appellant 
had x-rays taken of his feet.  The x-rays of the appellant's 
right foot were interpreted as showing no acute fracture or 
dislocation.  The x-rays of the appellant's left foot were 
interpreted as showing an essentially non-displaced fracture 
of the distal left fifth metatarsal neck which was probably 
acute.  There were no other fractures or dislocations of the 
left foot.  The distal interphalangeal (DIP) joint of the 
fifth toe was fused bilaterally, representing a developmental 
variant.  The remainder of the joint spaces appeared 
unremarkable.  The diagnoses included the following: (1) 
essentially non-displaced transverse fracture of the distal 
left fifth metatarsal neck, and (2) no other fractures or 
dislocations within either foot.  

Private medical records from the Sports and Regional Hospital 
in Terre Haute, Indiana show that in October 1996, the 
appellant was treated after complaining that he had recently 
fallen off of a ladder.  At that time, the examining 
physician noted that according to the appellant, he had pain 
in the proximal tibial region, with swelling to the same 
location.  The appellant also revealed that he had some pain 
in his foot, specifically in the distal fifth metatarsal.  
The examiner stated that x-rays of the appellant's feet were 
negative except for a fracture through the neck of the fifth 
metatarsal, which was minimally angulated and nondisplaced.  
The appellant denied any numbness or tingling into the lower 
extremities and particularly the feet.  

The physical examination showed that there was no swelling of 
the left foot, but the appellant did have somewhat of a slow 
capillary refill.  The appellant's light touch was intact in 
the foot, and his pulses were also intact.  He had decreased 
range of motion of the left ankle, especially with 
dorsiflexion and plantar flexion.  The appellant had pain to 
the distal fifth metatarsal, but otherwise, there was no 
other pain on palpation to the left foot.  X-rays of the left 
foot were interpreted as showing an undisplaced minimally 
angulated fracture to the neck of the fifth metatarsal.  The 
diagnosis was of left fifth metatarsal neck fracture.  The 
examiner noted that the appellant was given medication in 
order to relieve his pain, and he was directed to wear a 
"walker boot" for any ambulation over the next week.  

The Sports and Regional Hospital records reflect that on 
November 11, 1996, the appellant had a follow-up examination.  
At that time, the appellant stated that he was doing better, 
but that he still had some pain in his left foot.  He 
indicated that he had been wearing his walking boot.  The 
physical examination showed that the appellant had mild pain 
over the fifth metatarsal head.  The examiner noted that the 
area looked much improved from his last visit.  The diagnosis 
was of a left fifth metatarsal neck fracture which was 
healing well.  The records also reflect that on November 26, 
1996, the appellant had another follow-up examination.  At 
that time, the appellant indicated that he still had some 
foot pain, specifically around the fourth metatarsal.  
According to the appellant, he was also wearing his boot.  
The physical examination of the appellant's left foot showed 
minimal to no pain on palpation of the fifth metatarsal, and 
moderate pain on palpation to the fourth metatarsal.  A 
repeat x-ray was interpreted as showing good callus formation 
of the fifth metatarsal.  The diagnosis was of a left fifth 
metatarsal neck fracture which was doing quite well both 
clinically and radiographically.  The examiner stated that 
the appellant no longer needed the walking boot.  

The Board finds that the medical evidence does not provide 
any basis for a compensable evaluation under applicable 
schedular criteria.  The Board observes that, in light of the 
above, the evidence of record does not show moderate 
residuals of the appellant's nonservice-connected 
postoperative residuals of left foot lysis of the plantar 
nerve.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (1998).  
Moreover, in regards to the appellant's diagnosed left fifth 
metatarsal neck fracture, the Board notes that although the 
Sports and Regional Hospital records reflect that on November 
26, 1996, the physical examination of the appellant's left 
foot showed moderate pain on palpation of the fourth 
metatarsal, the physical examination also showed minimal to 
no pain on palpation of the fifth metatarsal.  In addition, a 
repeat x-ray was interpreted as showing good callus formation 
of the fifth metatarsal, and the diagnosis was of a left 
fifth metatarsal neck fracture which was doing quite well 
both clinically and radiographically.  The Board further 
observes that the examiner stated that the appellant no 
longer needed his walking boot.  Therefore, in regards to the 
appellant's diagnosed left fifth metatarsal neck fracture, 
the Board determines that the evidence of record does not 
show moderate residuals of the appellant's foot injury, and a 
compensable evaluation is not warranted under Diagnostic Code 
5284.  

As previously stated, under 38 C.F.R. § 4.124a, Diagnostic 
Code 8525, a 10 percent rating is warranted for mild 
incomplete paralysis of the posterior nerve.  Therefore, in 
light of the above, as there is no evidence of record which 
shows that the appellant has mild incomplete paralysis of his 
posterior nerve of his left foot, a compensable evaluation is 
not warranted under Diagnostic Code 8525.  Accordingly, the 
Board must conclude that the RO properly evaluated the 
appellant's postoperative residuals of left foot lysis of the 
plantar nerve, as noncompensably disabling.  




I.  Appendectomy Scar

The appellant's nonservice-connected appendectomy scar has 
been rated under the code for other scars.  Those are rated 
on limitation of motion of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (1998).  In addition, a 10 
percent evaluation is also warranted for superficial scars 
that are poorly nourished with repeated ulceration, and for 
superficial scars that are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Codes 7803, 7804 (1998).  
A zero percent evaluation is assigned in the absence of these 
symptoms. 38 C.F.R. § 4.31.  The Board notes that the RO has 
rated the appellant's appendectomy scar as zero percent 
disabling under Diagnostic Code 7805.  

In the instant case, a private medical statement from G.S.T., 
M.D., dated in December 1989, shows that at that time, Dr. T. 
indicated that he examined the appellant at the request of 
the Workers' Compensation Appeals Board.  Dr. T. stated that 
the appellant underwent an appendectomy at age 17.  Dr. T. 
noted that at present, upon physical examination, the 
appellant had an appendectomy scar in the right lower 
quadrant.  There was an area of tenderness along the lateral 
aspect of the right rectus muscle, beginning below the level 
of the appendix scar and ending at the inguinal ligament.  
There were no bulges or hernias present, although the 
inguinal rings appeared slightly widened bilaterally.

In February 1997, a VA examination was conducted.  At that 
time, the physical examination showed that the abdomen was 
soft and nontender.  There was no hepatosplenomegaly and 
there were no palpable masses.  In addition, there was a well 
healed scar in the inguinal area.  

The Board notes that the remainder of the medical records are 
negative for evidence of disability due to the appellant's 
appendectomy scar.  There is no indication that the scar is 
productive of any limitation of motion, or that it is 
superficial, poorly nourished with repeated ulceration, or is 
tender and painful on objective demonstration.  Therefore, 
the Board must conclude that the RO properly evaluated the 
appellant's appendectomy scar as noncompensably disabling. 

J.  Depression

The appellant's nonservice-connected depression is currently 
rated as non-compensable under 38 C.F.R. § 4.132, Diagnostic 
Code 9405.  Diagnostic Code 9405 concerns dysthymic disorder, 
adjustment disorder with depressed mood, and/or major 
depression without melancholia.  

The Board observes that, as previously stated, the schedular 
criteria for evaluation of psychiatric disabilities were 
changed effective November 7, 1996.  61 Fed. Reg. 52695-52702 
(Oct. 8, 1996).  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Karnas, 1 Vet. App. at 
308.  Thus, the appellant's psychiatric disorder must be 
evaluated under both the old and the new rating criteria to 
determine which version is most favorable to him.  

The rating criteria in effect for mental disorders prior to 
November 1996, are as follows:  

A 10 percent evaluation is warranted whether there is 
emotional tension or other evidence of anxiety productive of 
moderate social and industrial impairment. 

Effective November 7, 1996, the general rating formula for 
mental disorders is as follows:

A 10 percent evaluation is provided when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or where the symptoms are controlled by continuous 
medication.

As previously stated, in every instance where the rating 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1998).

The Board notes that in the appellant's most recent VA 
psychiatric examination, dated in February 1997, the 
appellant stated that he did not have any depressive symptoms 
and he did not have any symptoms of anxiety.  According to 
the appellant, he did not have any difficulties with sleep, 
energy, appetite, concentration, or memory.  Upon 
psychological evaluation and subsequent diagnosis, the 
examining physician stated that the appellant did not meet 
the criteria for major depression, psychotic disorder, 
anxiety disorder, or PTSD.  

In light of the above, the Board finds that the medical 
evidence does not provide any basis for a compensable 
evaluation under applicable schedular criteria.  As there is 
no evidence that the appellant currently suffers from 
depression, the Board must conclude that the RO properly 
evaluated the appellant's nonservice-connected depression as 
noncompensably disabling.  


K. Fracture of the Right Fifth Metacarpal

The appellant's nonservice-connected fracture of the right 
fifth metacarpal is currently rated with a noncompensable 
evaluation under 38 C.F.R. § 4.17a, Diagnostic Code 5227.  

Ankylosis of any single finger other than the thumb, index or 
middle will be rated 0 percent.  38 C.F.R. § 4.71a, Code 5227 
(1998).  However, extremely unfavorable ankylosis will be 
rated as amputation under Codes 5152 through 5156.

In the instant case, outpatient treatment records from the 
VAMC in Indianapolis, from August to October 1998, show that 
in September 1998, the appellant was treated after 
complaining of right hand pain.  At that time, the appellant 
indicated that two days ago, he had fallen on his right hand 
and developed subsequent pain.  He stated that he was unable 
to full flex or extend his fourth and fifth digits.  
According to the appellant, there was no numbness or 
tingling.  

The physical examination showed that there was mild erythema.  
There was decreased flexion and extension of the fourth and 
fifth digits secondary to pain.  An x-ray of the appellant's 
right hand was interpreted as showing an intra-articular 
minimally displaced oblique fracture through the base of the 
fifth metacarpal.  There was minimal radial displacement of 
the oblique fractured fragment, but there was no intra-
articular "off."  No other bony lesions were noted.  The 
impression was of a minimally displaced oblique intra-
articular fracture through the base of the fifth metacarpal.  
The records reflect that the appellant's right hand was 
placed in a cast.  

The Indianapolis VAMC records reflect that in September 1998, 
a second x-ray was taken of the appellant's right hand.  At 
that time, the x-ray was interpreted as showing a fracture of 
the base of the fifth metacarpal.  The examining physician 
noted that the appellant's hand was in a plaster cast.  The 
impression was that there was no change in the fifth 
metacarpal fracture.  The Indianapolis VAMC records also 
reflect that in October 1998, the appellant was fitted for an 
ulnar gutter splint.  At that time, the appellant stated that 
he had fractured his hand secondary to a fall eight weeks 
ago.  He indicated that at present, he had stiffness in his 
hand.  After the appellant received his splint, he was 
directed to remove the splint three times a day so that he 
could perform range of motion exercises for his digits.  The 
appellant was further directed to use warm water baths for 
his hand in order to warm his muscles and tendons.   

The Board notes that in the November 1998 rating, the RO 
stated that although there was no evidence of record which 
showed ankylosis of the appellant's fifth finger, there was 
evidence of pain and limitation of motion of the fifth 
finger.  Thus, the RO concluded that the disabling affects or 
functional loss from pain could be substituted in place of 
ankylosis.  Therefore, the Board notes that if the 
appellant's left fifth finger disability is evaluated only on 
the basis of ankylosis, the objective findings on examination 
do not support an increased rating.  As previously stated, 
the September 1998 Indianapolis VAMC records show that at 
that time, upon physical examination, there was decreased 
flexion and extension of the fourth and fifth digits 
secondary to pain.  The Board observes that only extremely 
unfavorable ankylosis would warrant a compensable rating 
under Diagnostic Code 5156.  38 C.F.R. § 4.71a, Code 5227.  
Here the evidence of record is negative for any complaints or 
findings of extremely unfavorable ankylosis.  Accordingly, 
the Board must conclude that the appellant's nonservice-
connected fracture of the right fifth metacarpal has been 
properly evaluated by the RO as noncompensably disabling.  


L.  Discussion

In the analyses set forth above, the Board has determined 
that the ratings currently assigned the appellant's 
nonservice connected disabilities are, in each instance, 
proper.  Therefore, the 60 percent combined rating assigned 
in consideration of these disabilities is similarly 
appropriate.  38 C.F.R. § 4.25 (1998).  Given the foregoing 
considerations (and assuming arguendo that each of the 
appellant's nonservice connected disabilities is permanent in 
accordance with 38 C.F.R. § 4.17), the appellant's 
disabilities are objectively determined not to be 
representative of a total 100 percent schedular evaluation in 
accordance with 38 C.F.R. § 4.15.  Nor has the appellant been 
shown to suffer from the permanent loss of the use of his 
hands, feet or eyes in accordance with the criteria set forth 
in 38 C.F.R. § 4.15. Accordingly, on the basis of the 
objective "average person" standard of review, a permanent 
and total disability evaluation is not warranted.

Furthermore, the appellant does not satisfy the criteria for 
a schedular permanent and total evaluation under 38 C.F.R. §§ 
4.16(a) and 4.17.  As the appellant has more than one 
disability, he is required to have at least one disability 
rated as at least 40 percent disabling in order to meet the 
threshold requirement of Section 4.16(a).  Since the 
appellant's disabilities have been found to have been 
appropriately rated, and since none of his disabilities has 
been rated as at least 40 percent disabling, the appellant 
cannot be considered permanently and totally disabled on this 
basis.

III. Entitlement to a Total Rating Based on Extraschedular 
Criteria

As the appellant's disabilities do not meet the percentage 
requirements of 38 C.F.R. § 4.17, applied to pension cases 
through 38 C.F.R. § 4.16, the Board must determine whether 
the appellant would be eligible for pension benefits based 
upon subjective criteria, including consideration of the 
veteran's age, education and occupational history, and any 
unusual physical or mental effects.  In this regard, the 
Board notes that the appellant is 49 years old and he has 
completed two years of college.  In the appellant's June 1992 
VA examination, the appellant indicated that while he was in 
the military, he worked as a dental technician.  He reported 
that following service, he tried to start his own dental lab, 
but he was unsuccessful because he was not competitive due to 
the price of materials.  The Board notes that in the 
appellant's December 1993 VA examination, the appellant 
indicated that he had a BS degree in automotive engineering 
and a BS degree in business administration.  In the 
appellant's VA 21-Form 21-526, Veteran's Application for 
Compensation or Pension, dated in December 1981, the 
appellant indicated that he had worked as a warehouse manager 
for one and one half months, and as a buyer for 11 months.  
The Board also notes that in the appellant's February 1997 VA 
examination, the appellant stated that he had recently 
received an Ivy tech degree for a race car mechanic.  He 
further stated that he was certified in race car mechanics.  

In the instant case, the appellant contends that in 1988, 
while he was working as a quality control inspector, he 
suffered an injury and he subsequently developed chronic 
abdominal and groin pain.  According to the appellant, he has 
been unable to work since his 1988 injury.  However, the 
Board observes that in the appellant's December 1993 VA 
psychiatric examination which was conducted by two VA 
psychiatrists, the examiners stated that in light of the fact 
that the appellant was able to go deer hunting and repair 
cars, it seemed that he was not excessively physically 
disabled by his work-related injury.  Moreover, in the 
appellant's June 1998 VA examination, the appellant indicated 
that his chronic abdominal pain had limited him in regards to 
his job as a race car mechanic, and that he had been off work 
for about a year.  

The Board notes that in February 1998, the RO received 
private records from the State of Indiana Vocational 
Rehabilitation program.  The records reflect that in August 
1994, the appellant stated that he suffered from chronic 
abdominal pain, and that because of his pain, he could no 
longer work at a job if it required heavy lifting, prolonged 
walking, or heavy physical labor.  However, the Board notes 
that according to the records, in October 1994, the appellant 
was accepted into a specialized mechanics program.  The 
records reflect that in December 1994, a guidance counselor 
noted that he had spoken with the program director and that 
they were interested in hiring the appellant.  Furthermore, 
the rehabilitation records show that in September 1995, the 
guidance counselor stated that the appellant had finished 
school and was looking for employment.  The counselor noted 
that according to the appellant, he was interested in more 
in-depth transmission training.  The counselor stated that 
the appellant should seek employment because he currently had 
the skills to obtain such.  According to the records, in 
January 1996, the counselor noted that the appellant was 
considering self-employment, and the counselor further 
indicated that he thought that the appellant was already 
taking on jobs for himself.  

The appellant contends that he is unable to work due to his 
disabilities.  The record shows that he has been diagnosed 
with degenerative joint disease of the right and left 
shoulders, unresolved abdominal wall strain, somatoform pain 
disorder, cysts of both kidneys, and a fractured right fifth 
metacarpal.  The record also reflects that the appellant has 
a history of a spastic colon, duodenitis, peptic ulcer 
disease, mild liver dysfunction, a cervical spine strain, a 
skull fracture, an inguinal hernia, and left foot lysis of 
the plantar nerve.  However, the claims file is devoid of 
clinical evidence demonstrating limitation of function to the 
extent that the appellant would be rendered unable to become 
employed.  Moreover, the Board notes that, as stated above, 
the Indiana Vocational Rehabilitation records show that the 
appellant has received mechanical training, and that the 
guidance counselor recommended that the appellant seek 
employment because he currently had the skills to obtain 
such. The Board observes that the sole fact that a veteran 
may be unemployed or has trouble finding employment is not 
sufficient for a showing of unemployability.  The question is 
whether the appellant is capable of performing the physical 
or mental acts required by employment, not whether the 
appellant can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  As a result, the appellant has simply 
not presented such an unusual disability picture that it can 
be shown, in light of the above factors, that he is precluded 
from sustaining gainful employment as a result of his 
nonservice-connected disabilities.  


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

